     Case 1:18-cv-11642-VM-DCF Document 229-17 Filed 06/11/21 Page 1 of 9




                                Exhibit Q




June 11, 2021                             Baliga v. Link Motion Inc. et al., No. 1:18-cv-11642
Case 1:18-cv-11642-VM-DCF
  Case                    Document
        1:18-cv-11642-VM Document   229-17
                                  36-14      Filed
                                         Filed     06/11/21
                                                03/27/19    Page
                                                          Page 2 of29of 9
Case 1:18-cv-11642-VM-DCF
  Case                    Document
        1:18-cv-11642-VM Document   229-17
                                  36-14      Filed
                                         Filed     06/11/21
                                                03/27/19    Page
                                                          Page 3 of39of 9
Case 1:18-cv-11642-VM-DCF
  Case                    Document
        1:18-cv-11642-VM Document   229-17
                                  36-14      Filed
                                         Filed     06/11/21
                                                03/27/19    Page
                                                          Page 4 of49of 9
Case 1:18-cv-11642-VM-DCF
  Case                    Document
        1:18-cv-11642-VM Document   229-17
                                  36-14      Filed
                                         Filed     06/11/21
                                                03/27/19    Page
                                                          Page 5 of59of 9
Case 1:18-cv-11642-VM-DCF
  Case                    Document
        1:18-cv-11642-VM Document   229-17
                                  36-14      Filed
                                         Filed     06/11/21
                                                03/27/19    Page
                                                          Page 6 of69of 9
Case 1:18-cv-11642-VM-DCF
  Case                    Document
        1:18-cv-11642-VM Document   229-17
                                  36-14      Filed
                                         Filed     06/11/21
                                                03/27/19    Page
                                                          Page 7 of79of 9
Case 1:18-cv-11642-VM-DCF
  Case                    Document
        1:18-cv-11642-VM Document   229-17
                                  36-14      Filed
                                         Filed     06/11/21
                                                03/27/19    Page
                                                          Page 8 of89of 9
Case 1:18-cv-11642-VM-DCF
  Case                    Document
        1:18-cv-11642-VM Document   229-17
                                  36-14      Filed
                                         Filed     06/11/21
                                                03/27/19    Page
                                                          Page 9 of99of 9
